Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 28 February 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy Feb’ry 28th 1811

I received your Letters by the Mail of yesterday, and by the return of it to day I write to give you all the information I have been able to collect, respecting your Son
Mr George Black has lodgings near him and is frequently at Quincy. I got him to call and bring me word respecting him. my last account was on Monday, 2 days since. he was then getting better; tho not able to go out. the weather has been much against him, and the travelling so bad that not one of our Family have been able to go in to see him. since I wrote you last, his uncle wrote to him last week and repeated the invitation to him, of comeing out, which I hope he will embrace as soon as he get out.
your Letter of the 16th came to me last week. your Apology for not writing before, and the Source from whence it Sprang. I should not have suspected my Sister of! Pride do you say?
you remind me of an observation of mrs Chapones in a Letter to her Friend Mrs Carter (the Lady who translated Epictetus,) “what says She is the meaning I wonder that imperfections are so attractive? and that our hears recoil against gigantic and unnatural excelence? it must be because the Sweetest charm and most endearing ties of Society, arise from mutual indulgence to each other’s failings.”
Altho I willingly grant the palm of excellence to the pen of my Sister, I cannot permit the acknowledgment, to influence her, or persuade her from writing tho not as correctly as her Pride demands. I have the Authority of my Son, for Saying, Studied correctness is always cold” I had rather have one line warm from the heart than twenty correctly cold, from the Head. I need not add, for it is too apparent, that I never Studied Stile.
“The little knowledge I have gaind
Is all from simple Nature draind”
you well know what our early Education was. neither Grammer or orthography were taught us. it was not then the fashion for Females, to know more than writing, and Arithmatic. no Books upon Female Education were then in vogue. no Accademies for Female instruction were then established—
To our dear and venerable Brother Cranch do I owe my early taste for Letters, and to the nurture and cultivation of those habits, which have since afforded me rational pleasure and Satisfaction; he it was who taught me to Love the poets, and put into my hands, Milton, Pope, and Thompson, and Shakespear, he it was who taught me to realish, and distinguish their merits, and to him I was indebted for the Works of Richardson; then just published, and in high estimation, whatever I possesst of delicacy of Sentiment, or refinement, taste, in my early and juvenile days, I ascribe to the perusal of those Books; and to them I feel my obligation, for restraints of which I now know the full value. Mrs More in her , has given an opinion which perfectly corresponds with mine respecting the writings of Richardson altho they have past away with the fashion of the times, and are borne down by a Redundence of new publications. I give it as the Sober opinion of 67 years, that not any work of the kind, before, or since, has equalled those of Richardson, for purity of Morals, refinement of sentiment taste, or delicacy of Sentiment, for a knowledge of the human heart; who that is not abandoned can read him, without rising better from the Tenet? Yet there must be some corresponding Sentiments, and feelings, to realish, and taste his excellence. Mrs Chapone Says, he never wrote any thing which did not Show an excellent Heart, and a very uncommon understanding She was only affraid that the Character of Sir Charles would occasion the Kingdom to be over run with old Maids. it is true, it is a model but nothing beyond what human nature is capable of attaining—his Character was not faultless. Mrs Chapone held a correspondence with Richardson upon filial obedience; and parential Authority, in which She differd from him. I have been much entertaind in reading her Letter which with her Life, have been lately publishd—
I know my dear Sister you will rejoice to learn that I have had Letters from my Son in St Petersburgh as late as the 16 Nov’br, at which time they were all well. the rivers were all frozen over, bridges taken up, and winter with all its privations making rapid strides; one of its most painfull privations was that of cutting of all communication with their Friends for six months.
our dear Brother and Sister Cranch are much perplexed to know what to advise mr Norten to. it does not appear as tho he could keep house. he has no faculty as it respects the domestic charge of it. his Sister finds herself unequal to the charge and the little all will soon be run out. who can he get who would be Spent for his family to the last spack of existance, like the departed and releised Sufferer? in vain will it be for him to Seek anew. he may find a companion, but who that is capable would be a mother, who would take him embarassed in circumstances, with no Earthly care upon his mind, if they knew what they were about? I pitty him, and his Children, and may he who hears the young Mavens when they cry, have compassion upon them. My Love to my Neice. I do hope for a visit from you both when the Spring opens. I have not ventured to leave my chamber yet. the weather has been so cold and Snowe Remember me to mr eabody, not forgetting good Lydia of whose Life I prophesied—and whose usefullness will be commensurate with it. I have only room to add the name of your affectionate Sister

A Adams